Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position adjustment member” in claim 4. Based on the specification, the position adjustment member is a pin ([Fig. 9]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 6 recite single-pitch angle. It is not clear what a single pitch angle is and there are no specific definitions in the specification. For examination purposes, a single-pitch angle is interpreted as the distance between two neighboring blade.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Milner (US 2019/0170146).
With regard to claim 1, Milner discloses a turbo-molecular pump comprising: multiple stages of rotor blades (14) formed with multiple blades and provided in a pump axial direction (Fig. 1); and multiple stages of stator blades (18) provided with multiple blades, the multiple stages of the rotor blades and the multiple stages of the stator blades being alternately arranged in the pump axial direction (Fig. 1, [0021]), wherein each stage of the stator blade includes multiple divided stator blades (“divided stator blades” can be interpreted in two way; one is the split stators shown in Fig. 2 with the gap separating the blades along with the ribs. Furthermore, “divided stator blades”, in the absence of further limiting elements, for example, such as inner and outer ribs with gaps between the ribs and blades, can be interpreted as different parts of each stator. See annotated Fig. 2 below. For example, every few neighboring stator blades together make a “divided stator blade” by virtue of being separate from another group of another few neighboring stator blades. In other words, “divided stator blades” can be interpreted in BRI broadly as shown in the annotated Fig. 2 and hence carries little patentable weight), and a clearance (this would be the gap shown in Fig. 2, or the space between blades) is formed at a portion where the multiple divided stator blades face each other (see annotated Fig. 2), and circumferential phases of the clearances of adjacent ones of the stages of the stator blades in the pump axial direction are shifted from each other (see annotated Fig. 2. In the case of the second interpretation, the circumferential phase would be between a group of neighboring blades in one stage with a group of neighboring blades of another stage at a different circumferential angle. For example, consider divided stator blade # 1 or one stage with a divided stator blades #2 of a different stage).

    PNG
    media_image1.png
    426
    569
    media_image1.png
    Greyscale

Annotated Fig. 2 of Milner

With regard to claim 2, Milner further discloses that each rotor blade includes the multiple blades arranged at a predetermined interval in a circumferential direction (Fig. 2), and in a case where an angle between adjacent ones of the blades of each rotor blade in the circumferential direction is a single-pitch angle, an amount of shift between the circumferential phases of adjacent ones of the stages of the stator blades in the pump axial direction is set greater than the single-pitch angle (see annotated Fig. 2. Since the divided stator blades can be interpreted anywhere in the stator, there exists at least a divided stator blade where this limitation is met).

With regard to claim 3, Milner further discloses that the amount of shift between the circumferential phases of adjacent ones of the stages of the stator blades is set to 90 deg (see annotated Fig. 2. Since the divided stator blades can be interpreted anywhere in the stator, there exists at least a divided stator blade where this limitation of 90 degree is met).

With regard to claim 4, Milner further discloses multiple spacer rings (28) provided such that the multiple spacer rings and the multiple stages of the stator blades are alternately stacked on each other in the pump axial direction (Fig. 1), wherein each spacer ring includes a position adjustment member (see projections in the lower part of each ring in Fig. 1, which according to the 112(f) interpretation above, are equivalent to pins) configured to adjust the circumferential phases of adjacent ones of the stator blades in the pump axial direction (the pins of Milner are capable of adjusting the circumferential phases of adjacent ones of the stator blades, by virtue of being pins, since no other requirement or structure is recited in the claims).

With regard to claim 5, Milner discloses a stator used in a turbo-molecular pump comprising a rotor (14) and the stator (18), wherein the rotor includes multiple stages of rotor blades formed with multiple blades and provided in a pump axial direction (Fig. 1), and the stator includes multiple stages of stator blades provided with multiple blades (Fig. 1), the multiple stages of the rotor blades and the multiple stages of the stator blades being alternately arranged in the pump axial direction (Fig. 1, [0021]), wherein each stage of the stator blade includes multiple divided stator blades (“divided stator blades” can be interpreted in two way; one is the split stators shown in Fig. 2 with the gap separating the blades along with the ribs. Furthermore, “divided stator blades”, in the absence of further limiting elements, for example, such as inner and outer ribs with gaps between the ribs and blades, can be interpreted as different parts of each stator. See annotated Fig. 2 below. For example, every few neighboring stator blades together make a “divided stator blade” by virtue of being separate from another group of another few neighboring stator blades. In other words, “divided stator blades” can be interpreted in BRI broadly as shown in the annotated Fig. 2 and hence carries little patentable weight), and a clearance (this would be the gap shown in Fig. 2, or the space between blades) is formed at a portion where the multiple divided stator blades face each other, and circumferential phases of the clearances of adjacent ones of the stages of the stator blades in the pump axial direction are shifted from each other (see annotated Fig. 2. In the case of the second interpretation, the circumferential phase would be between a group of neighboring blades in one stage with a group of neighboring blades of another stage at a different circumferential angle. For example, consider divided stator blade # 1 or one stage with a divided stator blades #2 of a different stage).

With regard to claim 6, Milner further discloses that each rotor blade includes the multiple blades arranged at a predetermined interval in a circumferential direction (Fig. 2), and in a case where an angle between adjacent ones of the blades of each rotor blade in the circumferential direction is a single-pitch angle, an amount of shift between the circumferential phases of adjacent ones of the stages of the stator blades in the pump axial direction is set greater than the single-pitch angle (see annotated Fig. 2. Since the divided stator blades can be interpreted anywhere in the stator, there exists at least a divided stator blade where this limitation is met).

With regard to claim 7, Milner further discloses that the amount of shift between the circumferential phases of adjacent ones of the stages of the stator blades is set to 90 deg (see annotated Fig. 2. Since the divided stator blades can be interpreted anywhere in the stator, there exists at least a divided stator blade where this limitation of 90 degree is met).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar turbo-molecular pump such as US7,588,417, US10,024,327, US2012/0148390, US5358373, US2020/0040910, and US5158426.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799